IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2657 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 104 DB 2019
                                :
           v.                   :             Attorney Registration No. 94715
                                :
STEPHANIE JULIA BROWN,          :             (Out of State)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 21st day of October, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Stephanie Julia Brown is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day.

She shall comply with all the provision of Pa.R.D.E. 217 and pay costs to the Disciplinary

Board. See Pa.R.D.E. 208(g).